Exhibit 10.2

Master Services Agreement

between

Carnation

and

Genpact India

Dated as of: 26th October, 2009



--------------------------------------------------------------------------------

Table of Contents

 

             Page
No   1.   DEFINITIONS; INTERPRETATION; ASSUMPTIONS      1      1.1  
Definitions.      1      1.2   References.      6      1.3   Headings.      7   
  1.4   Interpretation of Documents.      7    2.   TERM      7      2.1   Term.
     7      2.2   Extension of the Term.      7    3.   TRANSITION      7     
3.1   Transition Plan.      7      3.2   Transition Services.      8    4.  
SERVICES      8      4.1   Scope of Services.      8      4.2   Standard
Operating Procedures.      9      4.3   Disaster Recovery Services.      9     
4.4   Reports.      9      4.5   Records Retention.      9      4.6   Reliance
on Instructions.      9      4.7   Carnation’s Obligations.      9      4.8  
Licences and Permits.      10      4.9   Legislative Changes.      11      4.10
  Facilities.      11    5.   SERVICE LOCATIONS      11      5.1   Service
Locations.      11      5.2   Genpact Service Locations.      11      5.3  
Carnation Service Locations.      11    6.   CHANGE CONTROL PROCEDURE      12   
7.   AUDIT      13      7.1   Financial Audits.      13      7.2   General
Principles Regarding Audits.      13    8.   GOVERNANCE      14      8.1  
Genpact Account Representative.      14      8.2   Carnation Account
Representative.      14      8.3   Establishment of Steering Committee.      14
     8.4   Dispute Resolution.      14      8.5   Arbitration.      15    9.  
FEES AND PAYMENT TERMS      16      9.1   Fees.      16      9.2   Reimbursement
of Expenses.      16      9.3   Pass-Through Costs.      16      9.4   Inflation
and Currency Adjustments.      16      9.5   Invoices; Method of Payment;
Finance Charges.      16      9.6   Taxes.      17    10.   PROPRIETARY RIGHTS
     17      10.1   Carnation IP.      17      10.2   Genpact IP.      18   



--------------------------------------------------------------------------------

  10.3   Developed Work Product.    18   10.4   Residual Knowledge.    18 11.  
CONFIDENTIALITY    19   11.1   Confidential Information.    19   11.2  
Disclosure to Employees and other Parties.    19   11.3   Exceptions.    20  
11.4   Return of Confidential Information.    20   11.5   Injunctive Relief.   
20 12.   CARNATION INFORMATION    21 13.   Non-Solicitation    21 14.  
REPRESENTATIONS AND WARRANTIES    21   14.1   Genpact Representations and
Warranties.    21   14.2   Carnation Representations and Warranties.    21  
14.3   No Other Warranties.    22 15.   TERMINATION    22   15.1   Termination
for Cause.    22   15.2   Termination for convenience.    23   15.3  
Termination for Insolvency.    23   15.4   Termination Assistance Services.   
23 16.   INDEMNIFICATION    24   16.1   By Genpact.    24   16.2   By Carnation.
   24   16.3   Obligation to Replace.    24   16.4   Indemnification Procedures.
   25   16.5   Mitigation Efforts.    25 17.   LIMITATION OF LIABILITY    25  
17.1   Liability not excluded or limited.    25   17.2   Types of Losses.    26
  17.3   Notice.    26   17.4   Direct Damages.    26 18.   GENERAL PROVISIONS
   27   18.1   Notices.    27   18.2   Assignment, Binding Effect.    27   18.3
  Subcontracting.    28   18.4   Force Majeure.    28   18.5   Counterparts.   
28   18.6   Relationship of Parties.    28   18.7   Consents, Approvals and
Requests.    28   18.8   Good Faith and Fair Dealing.    28   18.9  
Severability.    29   18.10   Waiver.    29   18.11   Remedies Cumulative.    29
  18.12   Entire Agreement; Amendments.    29   18.13   Survival.    30   18.14
  Third Party Beneficiaries.    30   18.15   Governing Law.    30   18.16  
Nondisclosure of Terms.    30   18.17   Publicity.    30

 

ii



--------------------------------------------------------------------------------

Table of Exhibits

 

Schedule    EXHIBIT 1    Form of Statement of Work EXHIBIT 2    Form of Change
Order Proposal

 

iii



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

This Master Services Agreement (“Agreement”), dated as of 10th Oct, 2009
(“Effective Date”), is by and between

 

(1)

Carnation Auto India Ltd., a company incorporated under the Companies Act 1956,
having its registered office at 3/16, 2nd Floor, Shanti Niketan, New Delhi – 110
021 (“Carnation”); and

 

(2) Genpact India, a company incorporated under the Companies Act, 1956 having
its registered office at Delhi Information Technology Park, Shastri Park, New
Delhi – 110 053 and corporate office at Sector Road, Sector 53, Phase V, DLF
City, Gurgaon – 122 002, Haryana (“Genpact”).

RECITALS

 

(A) WHEREAS, Carnation has agreed to engage Genpact to provide various services
to Carnation relating to business process outsourcing and Genpact has agreed to
provide such services on the terms and conditions set forth in this Agreement
and Statements of Work entered into by the Parties from time to time pursuant to
this Agreement;

 

(B) NOW, THEREFORE, in consideration of the foregoing and the mutual promises
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. DEFINITIONS; INTERPRETATION; ASSUMPTIONS

 

1.1 Definitions.

Capitalised terms used in this Agreement shall have their respective meanings
set forth below (Definitions).

“Account Representatives” shall mean Carnation Account Representative and
Genpact Account Representative.

“Affiliate” shall mean any Person which, directly or indirectly, Controls, is
Controlled by, or is under common Control with another entity. The foregoing
definition includes any entity that conforms to the definition as of the
Effective Date hereof, as well as any entity that conforms to the definition
anytime after the Effective Date hereof, provided that any entity shall only be
deemed to be an Affiliate hereunder for such period of time that it conforms to
the definition during the Term.

“Agreement” shall mean this Master Services Agreement by and between Carnation
and Genpact.

“Applicable Legislation” shall mean any Legislation at any time relating or
applicable to the Parties in the usual course of their business.

“Business Day” shall mean any day other than a Saturday, Sunday, bank or public
holiday in India.

“Change Assessment” shall have the meaning set forth in Clause 6(c).

“Change Control Procedures” shall have the meaning set forth in Clause 6(a).

 

1



--------------------------------------------------------------------------------

“Change Order Proposal” shall have the meaning set forth in Clause 6(b).

“Change Order” shall have the meaning set forth in Clause 6(d).

“Change” shall have the meaning set forth in Clause 6(a).

“Claim” shall mean any civil, criminal, administrative, arbitral or
investigative action, suit or proceeding.

“Confidential Information” shall mean Genpact Confidential Information and/or
Carnation Confidential Information, as the case may be.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through record or beneficial ownership of voting securities, by
contract, or otherwise.

“Carnation” shall mean Carnation Auto India Ltd., having its registered office
at 3116, 2nd Floor, Shanti Niketan, New Delhi – 110 021 and corporate office at
Studio 205, IHDP, Plot 7, Sec 127, Noida 201301, Delhi NCR

“Carnation Account Representative” shall have the meaning set forth in Clause
8.2.

“Carnation Agents” shall mean the agents, subcontractors and representatives of
Carnation, other than Genpact and Genpact Agents.

“Carnation Applicable Legislation” shall mean any Applicable Legislation other
than the Genpact Applicable Legislation, which Carnation is required to inform
Genpact of.

“Carnation Confidential Information” shall mean any information of Carnation not
generally known to the public (i) which Carnation marks as, or notifies Genpact
to be, trade secret or confidential information, or (ii) trade secrets or
proprietary information concerning Carnation, its sales, personnel or accounting
procedures, accounts, operations, devices, techniques, methods, business plans,
Software (regardless of its state of completion or form of recordation), data
processing programs, data bases, models, product proposals, internally devised
technology, system or network architecture or topology, secret processes,
products, capacities, systems, security practices, research, development,
machines, inventions, and research projects, and other means used by Carnation
in the provision of services to Carnations and in the conduct of business,
whether developed, acquired or compiled by Carnation.

“Carnation Data” shall mean all data and information including personally
identifiable information submitted to Genpact by or on behalf of Carnation or
other data and information of Carnation to which Genpact has access in
connection with the provision of the Services.

“Carnation Materials” shall mean the computer systems and networks, Software and
Documentation owned, licensed or leased by Carnation which Genpact is required
to access or use in connection with providing the Services and includes
Carnation Data.

“Carnation Obligations” shall have the meaning set forth in Clause 4.7(a).

“Carnation Service Location(s)” shall mean any Carnation service location set
forth in the relevant Statement of Work any other service location owned or
leased by Carnation for which

 

2



--------------------------------------------------------------------------------

Genpact has received Carnation’s approval in accordance with Clause 5.

“Carnation Transition Obligations” shall have the meaning set forth in Clause
3.1(c).

“Deliverables” shall mean the final output to be delivered by Genpact to
Carnation under any Project SOW.

“Developed Work Product” shall mean any work product or other item developed
exclusively for and paid for by Carnation, as specially identified in this
Agreement or a SOW. Developed Work Product shall include Deliverables which
shall mean the final output to be delivered by Genpact to Carnation under any
Project SOW.

“Disclosing Party” shall mean the Party furnishing its Confidential Information
to the other Party.

“Dispute Date” shall have the meaning set forth in Clause 8.4.

“Documentation” shall mean literary works, including manuals, training materials
and documentation.

“Effective Date” shall have the meaning set forth in the Title clause of this
Agreement.

“Fees” shall have the meaning set forth in Clause 9.1.

“Force Majeure Event” shall have the meaning set forth in Clause 18.4(a).

“Genpact” shall mean Genpact India having its registered office at Delhi
Information Technology Park, Shastri Park, New Delhi – 110 053 and corporate
office at Sector Road, Sector 53, Phase V, DLF City, Gurgaon – 122 002, Haryana.

“Genpact Account Representative” shall have the meaning set forth in Clause 8.1.

“Genpact Agents” shall mean the agents, subcontractors and representatives of
Genpact.

“Genpact Applicable Legislation” shall mean any Legislation in any jurisdiction
from which Genpact is providing the Services.

“Genpact Confidential Information” shall mean (a) any information of Genpact not
generally known to the public (i) which Genpact marks as, or notifies Carnation
to be, trade secret or confidential information, or (ii) trade secret or
confidential information, including the Genpact Materials , Standard Operating
Procedures and any other proprietary information concerning Genpact, its sales,
personnel or accounting procedures, accounts, operations, devices, techniques,
methods, business plans, Software (regardless of its state of completion or form
of recordation), data processing programs, data bases, models, product
proposals, internally devised technology, system or network architecture or
topology, secret processes, products, capacities, systems, security practices,
research, development, machines, inventions, and research projects and other
means used by Genpact in the provision of services to Carnations and in the
conduct of business, whether developed, acquired or compiled by Genpact and
(b) Genpact’s product proposals, financial information, data, source or object
code, documentation, manuals, studies, Carnation and product development plans
and any other materials or information based thereon and information regarding
Genpact, Genpact’s businesses plans, Genpact’s other Carnations, policies,
procedures, and products.

 

3



--------------------------------------------------------------------------------

“Genpact Materials” shall mean the computer systems and networks, Software,
Documentation and pre-existing Intellectual Property Rights owned, licensed or
leased by Genpact that are used by Genpact to provide the Services including any
processes, techniques, technology, methodologies, toolkits, tools, modules,
manuals, business methods, data or database.

“Genpact Service Location(s)” shall mean any Genpact service location set forth
in the relevant Statement of Work and any other service location owned or leased
by Genpact that is used to provide the Services.

“Genpact Transition Obligations” shall have the meaning set forth in Clause
3.1(c).

“Governmental Authority” shall mean any central, state, municipal, local,
territorial, or other governmental department, regulatory authority, judicial or
administrative body.

“Indemnified Party” shall have the meaning set forth in Clause 16.4.

“Indemnifying Party” shall have the meaning set forth in Clause 16.4.

“Indication of Arbitration” shall have the meaning set forth in Clause 8.5(a).

“Insolvency Event” means:

(a) a court making an order for the winding-up, bankruptcy, dissolution,
liquidation, administration, reorganisation or rehabilitation of the relevant
Party, or a liquidator or administrator or equivalent (but not a receiver,
manager, or equivalent appointed by the holder of a security) is appointed to
the relevant Party; or

(b) the relevant Party assigning its assets for the benefit of its creditors or
entering into any composition or arrangement with its creditors generally or any
arrangement being ordered or declared whereby its affairs and/or its assets are
submitted to the control of, or are protected from, its creditors, including
pursuant to any moratorium;

“Intellectual Property Rights” shall mean any right that is granted or
recognized regarding intellectual property, including patents, utility models,
trade and service marks, trade or business names, domain names, right in
designs, copyrights, neighbouring rights, moral rights, topography rights, and
rights in databases and trade secrets , in all cases whether or not registered
or registrable in any country for the full term of such rights including any
extension to or renewal of the terms of such rights and including registrations
and applications for registration of any of these and rights to apply for the
same and all rights and forms of protection of a similar nature or having
equivalent or similar effect to any of these anywhere in the world.

“Legislation” shall mean any statute or subordinate legislation or other result
of the exercise of legislative powers and any legally enforceable right
including any regulation, decision or authorisation having the force of law of
any body having jurisdiction, (including the regulations and decisions of any
body, regulator or authority which regulates any stock exchange or the listing
of share capital or its equivalent) from time to time in force,

“Losses” shall mean any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts and professionals or other reasonable fees and expenses of
litigation or other proceedings or of any Claim, default or

 

4



--------------------------------------------------------------------------------

assessment).

“Milestones” shall mean certain targets in the development of the Deliverables
to be mutually agreed upon by Carnation and Genpact in any Project SOW.

“Non-Defaulting Party” shall have the meaning set forth in Clause 15.3.

“Non-Genpact Fault Event” shall mean:

 

  (a) any act or omission of Carnation or any third party (for the avoidance of
doubt, including any failure by Carnation to comply with any Carnation
Obligation);

 

  (b) any Force Majeure Event;

 

  (c) any unauthorised change to Carnation’s environment or requirements, or any
other change which has not been agreed in accordance with this Agreement;

 

  (d) any inaccurate or incomplete data, information or documentation provided
by the Carnation;

 

  (e) any defects in or non-availability of Carnation Data, Carnation Software,
Carnation Materials or Carnation Agents;

 

  (f) any inaccuracy or non-occurrence of the Dependencies; or

 

  (g) any delay caused by Carnation

“Parties” shall mean Carnation and Genpact.

“Party” shall mean either Carnation or Genpact, as applicable.

“Pass-Through Costs” shall have the meaning set forth in Clause 9.3(a).

“Person” shall mean any consumer and/or corporation, partnership or other entity
located within or outside India and its territories.

“Process Statement of Work” or “Process SOW” shall mean those Statements of Work
pertaining to certain services to be provided by Genpact on an ongoing basis for
Carnation and such Statements of Work shall be expressly marked as such.

“Project Statement of Work” or “Project SOW” shall mean those Statements of Work
pertaining to particular projects (e.g. software developments) to be developed
by Genpact for Carnation and such Statements of Work shall be expressly marked
as such.

“Project Staff” shall mean the personnel of Genpact and Genpact Agents who
provide the Services.

“Receiving Party” shall mean the Party which receives Confidential Information
from the other Party.

“Service Commencement Date” shall mean, for a Statement of Work, the date upon
which Genpact begins to provide the applicable Services, as such date is set
forth in the applicable

 

5



--------------------------------------------------------------------------------

Transition Plan.

“Services” shall have the meaning set forth in Clause 4.1(a).

“Software” shall mean any applications programs, operating system software,
computer software languages, utilities, other computer programs and related
documentation, in whatever form or media, including the tangible media upon
which such applications programs, operating system software, computer software
languages, utilities, other computer programs and related documentation are
recorded or printed, together with all corrections, improvements, updates and
releases thereof.

“Standard Operating Procedures” shall mean a document which describes the
processes and procedures applicable to the Designated Service.

“Statement of Work” or “SOW” shall mean an order for Services agreed to and
entered into by the Parties under the terms of this Agreement as provided in
Clause 4.1 and which describes the obligations of the Parties with respect to
such Services, including a description of the Services, Carnation Obligations,
Service Levels, assumptions, Fees, reports, disaster recovery Services, and
Termination Assistance Services.

“Steering Committee” shall have the meaning set forth in Clause 8.3.

“Term” shall have the meaning set forth in Clause 2.1.

“Termination Assistance Fees” shall have the meaning set forth in Clause
15.4(b).

“Termination Assistance Period” shall have the meaning set forth in Clause
15.4(a).

“Termination Assistance Services” shall have the meaning set forth in Clause
15.4(a).

“Transition Plan” shall have the meaning set forth in Clause 3.1(b).

“Transition Schedule” shall have the meaning set forth in Clause 3.1(b).

“Transition Services” shall have the meaning set forth in Clause 3.1(c).

 

1.2 References.

In this Agreement and the Exhibits hereto and thereto:

 

  (a) the Exhibits shall be incorporated into and deemed part of this Agreement
and all references to this Agreement shall include the Exhibits to this
Agreement;

 

  (b) the Attachments (or Appendices) to an Exhibit shall be incorporated into
and deemed part of such Exhibit and all references to such Exhibits shall
include the Attachments (or Appendices);

 

  (c) references to any Applicable Legislation shall mean references to such
Applicable Legislation in changed or supplemented form or to a newly adopted
Applicable Legislation; and

 

6



--------------------------------------------------------------------------------

  (d) use of the word “including” or the phrase “e.g.” shall mean “including,
without limitation”.

 

1.3 Headings.

The Article, Clause and Exhibit headings, and the Table of Exhibits, are for
reference and convenience only and shall not be considered in the interpretation
of this Agreement.

 

1.4 Interpretation of Documents.

In the event of a conflict between (a) this Agreement (excluding any Exhibits
thereto) and any Exhibit or any Standard Operating Procedure, the terms of this
Agreement shall prevail, (b) any Exhibit to this Agreement and any Standard
Operating Procedure, the terms of the Exhibit shall prevail, (c) this Agreement
and any Statement of Work, the terms of that Statement of Work shall prevail,
but only if it expressly overrides the relevant term in this Agreement and
otherwise this Agreement will prevail, or (d) any Statement of Work and any
exhibits or attachments to such Statement of Work, the terms of such Statement
of Work shall prevail.

 

2. TERM

 

2.1 Term.

The term of this Agreement shall commence on the Effective Date and continue
until the later of (a) five (5) years from the Effective Date and (b) the
expiration or termination of the last remaining Statement of Work in effect
under such Agreement, unless the Agreement is terminated earlier pursuant to its
terms (“Term”).

 

2.2 Extension of the Term.

Any extension of the Term shall be agreed between the Parties at least 12
(twelve) months prior to expiry, subject to agreement between the Parties on all
relevant terms including pricing and services.

 

3. TRANSITION

 

3.1 Transition Plan.

 

  (a) This Clause 3 shall apply only to Process SOWs.

 

  (b) For each Process SOW, the Genpact shall develop a written implementation
plan that shall include (i) the overall approach of the implementation, (ii) a
schedule of implementation milestones and other activities (“Transition
Schedule”), (iii) a detailed description of the respective implementation tasks
and responsibilities of Carnation and Genpact and (iv) any other relevant
information ((i) through (iv) collectively referred to as the “Transition
Plan”). Such Transition Plan shall be agreed with the Carnation.

 

  (c)

Genpact shall perform its obligations described in each Transition Plan to
enable Genpact to commence its provision of, and Carnation’s receipt of, the
Services (“Genpact Transition Obligations”) and Carnation shall perform its
obligations described in each Transition Plan to enable Genpact to commence its
provision, and Carnation’s receipt, of

 

7



--------------------------------------------------------------------------------

  the Services (“Carnation Transition Obligations”; together with the Genpact
Transition Obligations, the “Transition Services”).

 

  (d) Genpact shall update and modify each Transition Plan, from time to time,
as appropriate or as requested by the Carnation in accordance with the Change
Control procedure.

 

3.2 Transition Services.

 

  (a) Genpact shall plan and prepare for the Transition Services in consultation
with Carnation and with Carnation’s reasonable assistance in order to
(i) minimise disruption to Carnation’s applicable operations during the relevant
period and (ii) complete the Transition Services in all material respects no
later than the completion date specified in the Transition Schedule.

 

  (b) Prior to commencing the Transition Services, the Parties shall discuss all
known Carnation-specific material risks and shall not proceed with the
Transition Services until Carnation is reasonably satisfied with the plans with
regard to such risks.

 

  (c) Genpact shall be responsible for overall management of the Transition
Services and to the extent within its control, shall keep the Transition
Services on schedule. Carnation shall cooperate with Genpact and provide to
Genpact such reasonable assistance, resources, information and other input to
coordinate the Transition Services and to complete the Transition Services in
accordance with the applicable Transition Plan. Upon identification of any
issues that would reasonably be expected to delay or otherwise adversely effect
the completion of any of the Transition Services, Genpact shall promptly notify
Carnation and the Parties shall cooperate to establish a plan to minimize the
delay or other adverse effect.

 

  (d) Prior to completion of the Transition Services, the Account
Representatives and such other appropriate representatives of the Parties, shall
periodically review the status of the Transition Services.

 

  (e) If, following the Service Commencement Date, Genpact or Carnation discover
any inaccuracies in or incompleteness of the information provided, or any
omission to provide the information required under Clause 3.2(c), then the
Parties shall amend this Agreement to provide for an equitable adjustment to the
Fees, Transition Plan and other terms of the SOW affected by the inaccuracies,
incompleteness or omissions, through the Change Control Process.

 

4. SERVICES

 

4.1 Scope of Services

 

  (a)

From time to time, the Parties shall enter into Statements of Work in the format
set forth in Exhibit 1 (Form of Statement of Work) in respect of services to be
provided by Genpact to Carnation pursuant to this Agreement (collectively, along
with the Genpact Transition Obligations and the Termination Assistance Services,
the “Services”). Each such Statement of Work shall incorporate, and be subject
to, the terms and conditions of this Agreement. As of the applicable Service
Commencement Date and during the remainder of the term of the applicable
Statement of Work, Genpact shall provide the Services described in such
Statement of Work to Carnation, subject to (i) the

 

8



--------------------------------------------------------------------------------

  Dependencies and (ii) to the performance by Carnation of its obligations under
this Agreement.;

 

  (b) If, following the Service Commencement Date, Genpact is requested to
perform additional services outside the Services set out in the Transition Plan
or Statements of Work described in Clause 4.1 (a) above then the Parties agree
to mutually agree the Fees, Transition Plan and other terms of the SOW affected
by the request in accordance with the Change Control Procedure.

 

4.2 Standard Operating Procedures.

 

  (a) This Clause 4.2 shall apply only to Process SOWs.

 

  (b) On or before the Service Commencement Date for any Process SOW, Genpact
shall deliver a draft of the Standard Operating Procedures for the Services
under such Process Statement of Work. Within thirty (30) days of Carnation’s
written response to such draft, which shall be taken into account by Genpact,
Genpact shall provide Carnation the final version of such Standard Operating
Procedures. The Standard Operating Procedures shall be written to enable
personnel skilled in the relevant disciplines to use and receive the Services.

 

  (c) Subject to the terms of this Agreement, the Parties shall comply at all
times with the Standard Operating Procedures.

 

  (d) Genpact shall in consultation with the Carnation update the Standard
Operating Procedures from time to time to reflect changes in the Services.

 

4.3 Disaster Recovery Services.

Genpact shall provide to Carnation the disaster recovery assistance, cooperation
and services, if any, described in a Statement of Work. Genpact has no
responsibility for Carnation’s business continuity planning or disaster
recovery, except as set forth in a Statement of Work.

 

4.4 Reports.

Genpact shall provide to Carnation the reports set forth in the Statements of
Work in accordance with the frequencies set forth therein.

 

4.5 Records Retention.

Genpact shall retain all books and records relating to the Agreement and the
SOWs for a period of three (3) years or such longer period as may be required by
Genpact Applicable Legislation.

 

4.6 Reliance on Instructions.

In performing its obligations under this Agreement, Genpact shall be entitled to
reasonably rely upon any routine instructions, authorisations, approvals or
other information provided to Genpact in writing by the Carnation Account
Representative or by any other Carnation personnel identified by the Carnation
Account Representative as having authority to provide such routine instructions,
authorisations, approvals or other information on behalf of Carnation.

 

4.7 Carnation’s Obligations.

 

9



--------------------------------------------------------------------------------

  (a) In addition to its other obligations under this Agreement, Carnation
shall, at its own cost and expense, be responsible for (i) the obligations
ascribed to Carnation in each Statement of Work and (ii) the Dependencies
(collectively, “Carnation Obligations”). Carnation shall perform the Carnation
Obligations and acknowledges that Genpact’s performance of the Services is
dependent on Carnation’s timely and effective performance of the Carnation
Obligations.

 

  (b) If Carnation’s failure to perform any Carnation Obligations causes Genpact
to fail to perform its obligations under this Agreement, Genpact shall not be
liable for any delay caused due to such failure and any failure to perform
Genpact’s obligations shall be excused. Notwithstanding the foregoing, Genpact
shall use reasonable efforts (including emergency fixes and workarounds) to
perform its obligations under this Agreement. Genpact shall be entitled to be
compensated for any additional costs incurred as a result of any delay or
failure to perform on the part of Carnation.

 

  (c) Carnation shall not remarket or sell all or any portion of the Services,
or make all or any portion of the Services available to any third party without
Genpact’s prior consent.

 

  (d) Carnation shall promptly provide Genpact with all facilities, information,
assistance and materials that Genpact requests from time to time to facilitate
the proper and timely performance of the Services hereunder.

 

  (e) Carnation warrants that all information provided by it to Genpact will be
accurate in all material respects, and that Carnation is entitled to provide the
information to the Supplier for its use without recourse to any third party.

 

  (f) If and to the extent that the performance of the Services involves or
requires the attendance of Genpact’s personnel at any of Carnation’s premises,
Carnation shall ensure that such personnel are allowed access to such premises
upon reasonable prior notice during Carnation’s normal business hours. Carnation
shall take full responsibility for the safety and security of Genpact’s
personnel whilst at any of Carnation’s premises.

 

  (g) If the performance of any Services hereunder requires use of Carnation’s
equipment, Carnation shall ensure that Genpact’s personnel are given such access
to the equipment as is necessary to facilitate the performance of the Services.
Any equipment which belongs to Carnation and which is used by Genpact, whether
at any Carnation premises or elsewhere, shall remain at Carnation’s risk and
Genpact shall not assume any responsibility or liability for the safety or
security of such equipment. Carnation shall take all reasonable precautions to
safeguard the health and safety of Genpact’s personnel whilst working with
equipment which belongs to Carnation or is located at Carnation’s premises.
Carnation shall ensure that such equipment at all times complies with all
relevant statutory regulations and approved codes of practice, including without
limitation relevant health and safety legislation.

 

4.8 Licences and Permits.

 

  (a) Genpact shall, at its own cost, obtain all necessary approvals, consents,
permits and grants in its jurisdiction(s) to perform the Services. To the extent
so required, Carnation shall at Genpact’s request assist Genpact in obtaining
approvals, consents, permits and grants; and

 

10



--------------------------------------------------------------------------------

  (b) Carnation shall, at its own cost, obtain all necessary approvals,
consents, permits and grants in its jurisdiction(s) to receive the Services. To
the extent so required, Genpact shall at Carnation’s request assist Carnation in
obtaining approvals, consents, permits and grants.

 

4.9 Legislative Changes.

 

  (a) Genpact shall notify Carnation in writing of any changes to Genpact
Applicable Legislation and Carnation shall notify Genpact in writing of any
changes to Carnation Applicable Legislation (which together shall be referred to
as “Legislative Changes”) which do or will become effective during the Term.
Following such notification, the Parties shall take such steps as are necessary
to modify the Services and any terms relating to provision of the Services in
accordance with the Change Control Procedure set out in Clause 6. The charging
and other implications shall be dealt with via the Change Control Procedure save
that, in the event the Legislative Changes are applicable exclusively to
providers of finance business process outsourcing services of an identical
nature to the Services as a whole, then Genpact shall bear all costs and
expenses associated with implementing consequent modifications to the Services;
and (ii) in the event of all other Legislative Changes, Carnation shall bear all
costs and expenses associated with implementing consequent modifications to the
Services.

 

  (b) Each Party shall take all reasonable steps to minimise the charges or
costs and expenses connected with implementing any modifications to the Services
as a result of Legislative Changes.

 

4.10 Facilities. Except as otherwise expressly provided in this Agreement,
Genpact shall not be responsible for providing the facilities, personnel,
Software and Equipment and other resources as necessary to provide the Services.

 

5. SERVICE LOCATIONS

 

5.1 Service Locations.

The Services shall be provided from the Genpact Service Locations and Carnation
Service Locations.

 

5.2 Genpact Service Locations.

During the Term, Genpact may add or remove Genpact Service Locations in its
discretion, provided that it does not affect the quality of the Services.

 

5.3 Carnation Service Locations.

 

  (a) At no cost to Genpact and to the extent necessary for Genpact to provide
the Services, Carnation will provide Genpact with:

 

  (i) reasonable access to Carnation Service Locations; and

 

  (ii)

suitable office resources (including, but not limited to, access to office
equipment and services, office space, parking, furniture, normal office
equipment and

 

11



--------------------------------------------------------------------------------

  support, computer resources, telephone service, facsimile machines, photocopy
machines and other reasonable facilities and supplies relating to the Services,
heating, air conditioning, electricity, water, security and other maintenance
services) which are at least to the standard offered to Carnation’s own
Personnel;

in each Carnation Service Location reasonably necessary for Genpact to perform
its obligations under this Agreement.

 

  (b) Carnation will provide Genpact with a copy of each of Carnation’s standard
workplace security, administrative, safety and other policies and procedures
applicable to Carnation’s own employees. While at any Carnation Service
Locations, the Project Staff will comply with the policies and procedures
provided by Carnation. Any Changes to such policies and procedures will be made
using the Change Control Procedure set out in Clause 6.

 

6. CHANGE CONTROL PROCEDURE

 

  (a) Either Party may propose changes to the scope, terms and/or conditions of
the Services (“Change”) in accordance with the procedures described hereunder in
this Clause 6 (“Change Control Procedures”). Except as set forth in Clause 6(e),
neither Party shall be entitled to or obligated by any such Change until it has
been presented and approved by both Parties in accordance with such Change
Control Procedures. Once approved, such a Change shall be deemed to supplement
or modify, as applicable, the terms and conditions of the Statement of Work to
which it pertains.

 

  (b) To propose a Change, the Party’s Account Representative shall, at such
proposing Party’s cost, deliver a written proposal (“Change Order Proposal”) in
the format attached as Exhibit 2 (Form of Change Order Proposal) to the other
Party’s Account Representative specifying (i) the proposed Change, (ii) the
objective or purpose of such Change, (iii) the requirements and specifications
of the deliverables, if any, to be delivered pursuant to such Change, (iv) the
requested prioritization and schedule for such Change, and (v) the cost impact
of such Change.

 

  (c)

Within thirty (30) Business Days following receipt of the Change Order Proposal,
Carnation and Genpact shall, in good faith, meet to review and discuss the scope
and nature of the Change Order Proposal, the availability of Genpact personnel,
expertise and resources to provide such Change and the time period in which such
Change will be implemented. Within thirty (30) Business Days of such meeting,
Genpact shall, at its own cost unless otherwise agreed, prepare and deliver to
Carnation a written assessment of the proposal (“Change Assessment”)
(i) describing any changes in products, services, assignment of personnel and
other resources that Genpact believes will be required, (ii) specifying the
increase or decrease in the Fees that would be required due to such Change,
(iii) specifying how the proposed Change would be implemented, (iv) describing
the effect, if any, such Change would have on this Agreement, (v) estimating all
resources required to implement such Change, (vi) describing the delivery risks
and associated risk mitigation plans and (vii) providing such other information
as may be relevant to the proposed Change. To the extent that a proposed Change
is of such magnitude or complexity that it is not feasible for Genpact to
produce a detailed Change Assessment within thirty (30) Business Days, Genpact
shall prepare and deliver to Carnation a summary Change Assessment outlining
such details regarding the prospective Change as Genpact can ascertain within
ten (10) Business Days, and the

 

12



--------------------------------------------------------------------------------

  Parties shall agree upon a schedule for the production of a more detailed
Change Assessment.

 

  (d) Carnation shall review the Change Assessment and respond within ten
(10) Business Days of its receipt of the Change Assessment, indicating whether
Carnation desires Genpact to implement the Change pursuant to the Change
Assessment. Upon the agreement of both Parties, the Parties will execute a
change order (“Change Order”) based upon such Change Assessment. All Change
Orders must be approved in writing by both Carnation and Genpact before work on
the proposed Change commences.

 

  (e) Notwithstanding the foregoing, Genpact shall have the right in its
discretion to designate and make Changes that:

 

  (i) do not have a material adverse impact on the Service Levels; or

 

  (ii) do not cause an increase to the Fees,

without resorting to the Change Control Procedures, provided that Genpact shall
notify Carnation of any such Changes.

 

7. AUDIT

 

7.1 Financial Audits.

 

  (a) Subject to Clause 7.2, Genpact shall, upon receipt of request from the
Customer, provide to Customer’s third-party auditors or Customer’s internal
audit staff, as the case may be, access to such records and supporting
documentation as may be reasonably requested by Customer in order for Customer
to carry out review and audit of Genpact software, hardware and systems (not
being Genpact proprietary material) which have been purchased or used by Genpact
for and on behalf of the Customer and at Customer’s cost, processes, quality
management and to determine that the Fees are accurate, excluding information
relating to Genpact internal costing data costs

 

  (b) If, as a result of an audit pursuant to Clause 7.1(a), it is determined
that Genpact has overcharged Carnation, Carnation shall notify Genpact of the
amount of such overcharge and Genpact shall credit to Carnation the amount of
the overcharge in its next monthly invoice.

 

7.2 General Principles Regarding Audits.

 

  (a) Carnation and its auditors shall use reasonable efforts to conduct any
audits pursuant to this Clause, in a manner that shall result in a minimum of
inconvenience and disruption to Genpact’s business operations. Carnation shall
provide Genpact with reasonable prior notice of an audit. Audits may be
conducted only during normal business hours of the Supplier and no more
frequently than annually, unless material deficiencies are discovered or if
otherwise required by any Applicable Legislation. Carnation and its auditors
shall not be entitled to audit (i) data or information of other clients of
Genpact, (ii) any Genpact proprietary data, including cost information or
(iii) any other Genpact Confidential Information that is not relevant for the
purposes of the audit. Genpact shall provide reasonable assistance to Carnation
and its auditors in connection with an audit. All information learned or
exchanged in connection with the conduct of an audit, as well as the results of
any audit, constitutes Confidential Information.

 

13



--------------------------------------------------------------------------------

  (b) Carnation shall not use any competitors of Genpact to conduct audits. Upon
the request of Carnation, Genpact shall promptly identify its competitors.

 

  (c) The auditors of Carnation shall execute and deliver such confidentiality
and non-disclosure agreements and comply with such security and confidentiality
requirements as Genpact may reasonably request in connection with an audit.
Audit results shall be deemed to be Confidential Information of Genpact,
irrespective of whether a confidentiality or non-disclosure agreement has been
entered into.

 

  (d) Carnation shall bear its cost in connection with any audits.

 

8. GOVERNANCE

 

8.1 Genpact Account Representative.

Genpact shall designate a senior level individual who shall (a) be the primary
contact for Carnation in dealing with Genpact under this Agreement, (b) have
overall responsibility for managing and coordinating the delivery of the
Services, (c) meet regularly with Carnation Account Representative and (d) have
the authority to make decisions with respect to actions to be taken by Genpact
in the ordinary course of day-to-day management of Genpact’s provision of the
Services (“Genpact Account Representative”).

 

8.2 Carnation Account Representative.

Carnation shall designate a senior level individual who shall (a) be the primary
contact for Genpact in dealing with Carnation under this Agreement, (b) have
overall responsibility for managing and coordinating the receipt of the
Services, (c) meet regularly with the Genpact Account Representative and
(d) have the authority to make decisions with respect to actions to be taken by
Carnation in the ordinary course of day-to-day management of Carnation’s receipt
of the Services (“Carnation Account Representative”).

 

8.3 Establishment of Steering Committee.

Genpact and Carnation shall appoint a steering committee made up of a number of
key executives from each Party (including the Genpact Account Representative and
Carnation Account Representative), which shall meet from time to time and at
such time as the Parties deem appropriate to (a) review and analyse the Parties’
overall performance under this Agreement, (b) review progress on the resolution
of issues, (c) provide a strategic outlook for Carnation’s requirements and
(d) attempt, to resolve any disputes or disagreements under this Agreement
(“Steering Committee”). Although the Carnation Account Representative and the
Genpact Account Representative shall remain as members of the Steering
Committee, either Party may change its other representatives upon notice to the
other Party. All actions or decisions of the Steering Committee shall require
the unanimous vote of its members.

 

8.4 Dispute Resolution.

 

  (a)

Any dispute arising under this Agreement shall be considered first in person or
by telephone by the Account Representatives within ten (10) days of receipt (the
date of receipt, “Dispute Date”) of a notice addressed to the applicable Account
Representative from the other Account Representative referencing this Clause and
specifying the nature of the dispute. If for any reason, including a failure to
meet or communicate, the Account Representatives have not resolved such dispute
to the satisfaction of the Parties within ten

 

14



--------------------------------------------------------------------------------

  (10) days after the Dispute Date, then each of the Account Representatives
shall immediately refer such dispute to its designees to the Steering Committee.
The Parties’ designees to the Steering Committee shall each make a good faith
attempt to consider such dispute in person or by telephone within ten (10) days
of a dispute being referred to it.

 

  (b) Subject to Clause 8.4(c) below, unless the Parties’ designees to the
Steering Committee otherwise agree, either Party may pursue its rights and
remedies under the Agreement after the earlier of (i) the occurrence of such
meeting or telephone conversation of the Parties’ designees to the Steering
Committee and (ii) the date twenty (20) days after the Dispute Date.

 

  (c) Where the dispute relates to an action for infringement of any
Intellectual Property Rights or where the limitation period for bringing the
claim will expire within three years of the Dispute Date, neither Party will be
prevented from pursuing its rights and remedies under the Agreement earlier than
specified in Clause 8.4(b) above.

 

8.5 Arbitration.

If a dispute cannot be resolved as provided in Clause 8.4, either Party may
submit the dispute to arbitration as described in this Clause 8.5.

 

  (a) If either Party opts for resolution of the dispute through arbitration, it
will, at the end of the twenty (20) day period indicated in Clause 8.4, indicate
the same to the other Party (“Indication of Arbitration”).

 

  (b) The arbitration shall be conducted in accordance with the Rules of the
Indian Arbitration and Conciliation Act 1996 in effect at the time of
arbitration. The governing law shall be the laws of the Republic of India. The
arbitration shall be held in New Delhi, and the language to be used in the
arbitral proceedings shall be English.

 

  (c) The Parties may, upon mutual written agreement, submit the dispute for
binding arbitration to a single arbitrator. If, within ten (10) days of receipt
of the Indication of Arbitration, the Parties fail to reach an agreement on the
single arbitrator then the dispute shall be referred to arbitration by a panel
of three (3) arbitrators. Each Party shall be entitled to nominate one
(1) arbitrator. Each Party must notify the other Party of their nomination
within twenty (20) days following receipt of the Indication of Arbitration.

 

  (d) The two (2) arbitrators shall be entitled to nominate the Chairman within
forty (40) days of receipt of the Indication of Arbitration or by such other
time as agreed in writing by both Parties.

 

  (e) If for any reason the procedure set out above should fail to result in
appointment of the required number of arbitrators, the arbitrators shall be
appointed by the competent court in accordance with the Indian Arbitration and
Conciliation Act.

 

  (f) The arbitral award shall be in writing, state the reasons for the award,
and be final and binding on the Parties. The award may include an award of
costs, including reasonable attorneys’ fees and disbursements. Any court having
jurisdiction thereof or having jurisdiction over the relevant Party or its
assets, may enter judgment upon the award.

 

15



--------------------------------------------------------------------------------

9. FEES AND PAYMENT TERMS

 

9.1 Fees.

In consideration for the performance of the Services, Carnation shall pay to
Genpact the fees set forth in the applicable Statement of Work (“Fees”) plus
taxes and other amounts described in this Agreement. The fees would be
applicable from the date of start of the training and knowledge transfer to the
Genpact agents.

 

9.2 Reimbursement of Expenses.

Carnation shall pay or reimburse Genpact for the reasonable out-of-pocket
expenses (including travel and travel-related expenses) incurred by Genpact in
connection with Genpact’s performance of its obligations under the Statement of
Work, in accordance with the terms and conditions identified in the said
Statement of Work. Genpact shall separately identify all such reimbursable
expenses in the applicable monthly invoice.

 

9.3 Pass-Through Costs.

 

  (a) Each Statement of Work shall set forth any costs relating to the Services
that shall be incurred by Genpact and shall be passed through to Carnation at
Genpact’s actual, direct cost (i.e., with no handling fees, overhead or other
mark-up by Genpact) for payment by Carnation directly to the applicable vendor
(“Pass-Through Costs”). These costs would be incurred with the consent of
Carnation.

 

  (b) After Genpact’s receipt of a third-party invoice for Pass-Through Costs,
Genpact shall use reasonable efforts to correct any errors therein and provide
the invoice to Carnation together with a statement that Genpact has reviewed the
invoice and determined that either such invoice appears to be (i) correct and
should be paid by Carnation or (ii) incorrect and should be questioned by
Carnation. Genpact shall submit all such invoices to Carnation for payment
within a reasonable period of time prior to the applicable due date.

 

9.4 Inflation Adjustments.

The rates identified in a Process SOW shall be subject to adjustment for
inflation every 12 months on the contract anniversary date basis mutually agreed
methodology.

 

9.5 Invoices; Method of Payment; Finance Charges.

 

  (a) Genpact shall render a single consolidated invoice for each Statement of
Work in arrears for each month’s charges under such Statement of Work.

 

  (b) Any amount due to Genpact under an invoice shall be due and payable within
thirty (30) days after Carnation’s receipt of Genpact’s invoice.

 

  (c) All amounts to be paid to Genpact under this Agreement shall be paid after
deduction of tax at source, where applicable but are net of Value Added Tax and
any other applicable taxes or duties Any amount not paid when due shall bear
interest from the original due date until paid at two (2) percent per month.

 

16



--------------------------------------------------------------------------------

  (d) Periodic charges under a Statement of Work shall be computed on a calendar
month basis and shall be pro-rated on a per diem basis for any partial month.

 

9.6 Taxes.

 

  (a) Each Party shall be responsible for (i) any personal property taxes on
property it owns or leases (other than property subleased to the other Party),
(ii) employment taxes of its own employees and (iii) taxes based on its net
income or gross receipts.

 

  (b) Carnation shall be responsible for sales, use, excise, value-added,
services, consumption and other taxes and duties, and any interest thereon, on
the provision of the Services (including the reimbursement of expenses), any
particular goods or services received by Carnation from Genpact, or the fees
paid for such goods or services.

 

  (c) To the extent any payment for service, product or technology provided by
Genpact is subject to tax deduction at source, Customer shall issue
certificate(s) in respect of such deductions

 

  (d) The Parties shall reasonably cooperate with each other to more accurately
determine each Party’s tax liability and to minimize such liability to the
extent legally permissible. Carnation and Genpact shall provide and make
available to the other any resale certificates, withholding tax certificates,
information regarding out-of-state sales or use of equipment, materials or
services, and other exemption certificates or information reasonably requested
by either Party.

 

10. PROPRIETARY RIGHTS

 

10.1 Carnation IP.

 

  (a) Carnation retains all rights, title and interest in Carnation Materials.
Carnation grants to Genpact a global, royalty-free, fully paid-up,
non-exclusive, non-transferable licence to access, use, modify, display and make
derivative works of Carnation Materials solely to the extent necessary to
provide the Services. Genpact may sublicense to Genpact Agents the said right to
access, use, modify, display and make derivative works of Carnation Materials
solely to provide those Services that such Genpact Agents are responsible for
providing. The licences referred to in this Clause 10.1(a) shall be limited to
the duration of the Term and, solely to the extent necessary to provide
Termination Assistance Services, during any Termination Assistance Period.

 

  (b) Subject to Clause 10.3, Carnation shall own and have all intellectual
property rights in and to modifications, enhancements or derivative works of
Carnation Materials. To the extent that Genpact has any right, title or interest
in and to such modifications, enhancements or derivative works, Genpact
irrevocably assigns, transfers and conveys (and shall cause Genpact Agents and
the employees of Genpact and Genpact Agents, to assign, transfer and convey) to
Carnation without further consideration all of its (and their) right, title and
interest in and to such modifications, enhancements or derivative works. Genpact
agrees to execute any documents or take any other actions as may be necessary,
or as Carnation may request, to perfect Carnation’s ownership in any such
modifications, enhancements or derivative works, at Carnation’s expense. With
respect to any third party Software or Documentation licensed or leased by
Carnation, the provisions of this Clause 10.1(b) shall only apply as between
Genpact and Carnation.

 

17



--------------------------------------------------------------------------------

10.2 Genpact IP.

 

  (a) Genpact retains all rights, title and interest in Genpact Materials.
Genpact grants to Carnation a global, royalty-free, fully paid-up,
non-exclusive, non-transferable licence to access, use and display the Genpact
Materials solely for Carnation’s internal use and to the extent necessary for
Carnation to receive the Services. The licences granted pursuant to this
Clause 10.2 (a) shall be limited to during the Term and, solely to the extent
necessary to receive Termination Assistance Services, during any Termination
Assistance Period and (ii) with respect to any third party Software or
Documentation, are granted solely to the extent permissible under the applicable
third party agreement.

 

  (b) Genpact shall own and have all intellectual property rights in and to
modifications or enhancements or derivative works of the Genpact Materials made
at any time. To the extent that Carnation has any right, title or interest in
and to such modifications, enhancements or derivative works, Carnation hereby
irrevocably assigns, transfers and conveys (and shall cause Carnation Agents and
the employees of Carnation and Carnation Agents to assign, transfer and convey)
to Genpact without further consideration all of its (and their) right, title and
interest in and to such modifications, enhancements or derivative works; however
Carnation shall have a license to use such modifications, enhancements or
derivative works in terms of the license to use Genpact Materials granted by
Genpact under Clause 10.2 (a). Carnation agrees to execute (and shall cause
Carnation Agents, and the employees of Carnation and Carnation Agents, to
execute) any documents or take any other actions as may be necessary, or as
Genpact may request, to perfect Genpact’s ownership in any such modifications or
enhancements, at Genpact’s expense. With respect to any third party Software or
Documentation licensed or leased by Genpact, the provisions of this
Clause 10.2(b) shall only apply as between Carnation and Genpact.

 

10.3 Developed Work Product.

Unless otherwise specified in an SOW, Carnation shall own and have all right,
title and interest (including ownership of copyright) in and to the Developed
Work Product. Genpact irrevocably assigns, transfers and conveys to Carnation
without further consideration all of its (and their) right, title and interest
(including ownership of existing and future copyright) in and to all Developed
Work Product. Genpact acknowledges (and shall cause Genpact Agents, and the
employees of Genpact and Genpact Agents, to acknowledge) that Carnation shall
have the right to obtain and hold in its own name any Intellectual Property
Rights in and to the Developed Work Product. Genpact agrees to execute any
documents or take any other actions as may be necessary, or as Carnation may
request, to perfect the ownership of Carnation in the Developed Work Product, at
Carnation’s expense.

 

10.4 Residual Knowledge.

Each Party is free to use any generalized ideas, concepts, know-how, or
techniques that are developed or provided by the other or jointly by both
Parties during the Term, so long as it does not use the Confidential Information
of the other Party. Subject to the restrictions set forth herein, Genpact and
Carnation are free to enter into similar agreements with third parties, and to
develop and provide to such third parties materials or services that are similar
to those provided under this Agreement.

 

18



--------------------------------------------------------------------------------

11. CONFIDENTIALITY

 

11.1 Confidential Information.

 

  (a) Receiving Party shall treat Confidential Information with at least the
same degree of care as Receiving Party uses for its own confidential
information, and in any event not less than reasonable care, and shall not use,
disclose, commercially exploit, duplicate, copy, transmit or otherwise
disseminate or permit to be used, disclosed, commercially exploited, duplicated,
copied, transmitted or otherwise disseminated such Confidential Information at
any time prior to or after the termination or expiration of this Agreement,
except as expressly permitted under this Agreement. Receiving Party shall use
Confidential Information for the purposes authorised by this Agreement and for
no other purpose. Receiving Party shall not remove any copyright notice,
trademark notice or proprietary legend set forth on, or contained within, any of
the Confidential Information. In no event shall Receiving Party (i) acquire any
right in or assert any lien against the Confidential Information of the
Disclosing Party or (ii) refuse for any reason to promptly provide the
Confidential Information of the Disclosing Party to the Disclosing Party upon
its request (excluding copies of such Confidential Information as may be
necessary to be retained by Applicable Legislation).

 

  (b) In the event of any unauthorised possession, use, knowledge or disclosure
of any Confidential Information, the Receiving Party shall:

 

  (i) promptly notify the Disclosing Party;

 

  (ii) promptly provide the Disclosing Party details thereof, and use reasonable
efforts to assist the Disclosing Party in investigating or preventing the
recurrence thereof;

 

  (iii) use reasonable efforts to cooperate with the Disclosing Party in any
litigation and investigation against third parties deemed necessary by the
Disclosing Party to protect its proprietary rights in such Confidential
Information; and

 

  (iv) promptly use reasonable efforts to prevent a recurrence thereof.

 

11.2 Disclosure to Employees and other Parties.

Receiving Party shall disclose Confidential Information to employees,
independent contractors, subcontractors, attorneys, accountants and investment
advisors only to the extent that such disclosure is reasonably necessary for the
purposes described in this Agreement, or to advise in relation to it, and
provided that:

 

  (a) before disclosure of any Confidential Information to any Recipient, the
Receiving Party shall ensure that the Recipient is made aware of the Receiving
Party’s obligations of confidentiality under this Agreement;

 

  (b) each Party shall use all reasonable efforts to procure that all Recipients
are bound by an undertaking in substantially the same terms as this Agreement;

 

  (c) Receiving Party shall take all reasonable measures to ensure that
Confidential Information of the Disclosing Party is not disclosed or duplicated
in contravention of the provisions of this Agreement by such officers, agents,
subcontractors and employees; and

 

19



--------------------------------------------------------------------------------

  (d) the Receiving Party shall assume full responsibility for the acts or
omissions of the third Party receiving the Confidential Information.

 

11.3 Exceptions.

 

  (a) The obligations set forth in this Clause shall not apply to information
which

 

  (i) is or becomes publicly available through no improper action of the
Receiving Party;

 

  (ii) is in the Receiving Party’s possession independent of its relationship
with the Disclosing Party without an obligation of confidentiality;

 

  (iii) is independently developed by the Receiving Party without use of any
Confidential Information; or

 

  (iv) is lawfully or properly obtained without obligation of confidentiality.

 

  (b) This Clause shall not restrict any disclosure by the Receiving Party
(i) pursuant to Applicable Legislation or the order of any court or Governmental
Authority or (ii) if the Receiving Party, in its judgment, determines that any
such disclosure is necessary in order to comply with or avoid violation of any
request by a regulatory authority, provided and to the extent legally
permissible, that Receiving Party gives prompt notice to the Disclosing Party of
such order such that Disclosing Party may (1) interpose an objection to such
disclosure, (2) take action to assure confidential handling of the Confidential
Information or (3) take such other action as it deems appropriate to protect the
Confidential Information. For the avoidance of doubt, where Confidential
Information is required to be disclosed by this Clause 11.3(b), for all other
purposes that information shall remain subject to the terms of this Clause 11.

 

11.4 Return of Confidential Information.

Upon termination or expiration of this Agreement or a Statement of Work, or upon
Disclosing Party’s earlier request, Receiving Party shall promptly deliver to
Disclosing Party all (or for a Statement of Work, all applicable) Confidential
Information and shall purge any such Confidential Information from all computer
and other data storage systems, and certify to the Disclosing Party in writing
that it has done so; provided, however, that Receiving Party shall not be
required to return or purge any Confidential Information that it is legally
required to retain or otherwise for audit purposes or is necessary to defend
itself in any legal proceedings brought against it by a third party.
Additionally, either Party’s legal department may retain one (1) copy of the
Confidential Information for archival purposes, subject to the terms and
conditions of this Agreement.

 

11.5 Injunctive Relief.

Each of the Parties (a) acknowledges that any use or disclosure of Confidential
Information in violation of this Agreement may cause irreparable injury to the
Disclosing Party for which other remedies at law would be inadequate and
(b) agrees that a Disclosing Party shall have the right to seek injunctive or
other equitable relief as may be necessary or appropriate to prevent any use or
disclosure of the Confidential Information in violation of this Agreement.

 

20



--------------------------------------------------------------------------------

12. CARNATION INFORMATION

Genpact acknowledges that as between Genpact and Carnation, all Carnation
Confidential Information shall be considered proprietary information of
Carnation and all right, title and interest in Carnation Confidential
Information shall be owned by Carnation. Genpact shall use Carnation
Confidential Information solely in connection with performing its obligations
under this Agreement. Carnation acknowledges that as between Genpact and
Carnation, all Genpact Confidential Information shall be considered proprietary
information of Genpact and all right, title and interest in the Genpact
Confidential Information shall be owned by Genpact. Carnation shall use Genpact
Confidential Information solely in connection with the Services rendered under
this Agreement.

 

13. NON-SOLICITATION

During the Term and for 12 months thereafter, (a) Genpact may not solicit or
hire any employees or contractors of any Carnation Entity without the consent of
Carnation and (b) Carnation may not solicit or hire any Genpact Personnel
without the consent of Genpact. The restriction stated herein shall not apply if
any employee of the other Party responds to a general advertisement of
employment issued by a Party without the intention of soliciting the other
Party’s employees (e.g., through a newspaper, magazine, internet or trade
journal advertisement).

 

14. REPRESENTATIONS AND WARRANTIES

 

14.1 Genpact Representations and Warranties.

Genpact hereby represents and warrants to Carnation that:

 

  (a) it is an entity validly existing and in good standing under the laws of
Republic of India;

 

  (b) it has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

 

  (c) in entering into and performing the obligations set out in this Agreement
it shall not be in breach of any Applicable Legislation;

 

  (d) it is duly licensed, authorised or qualified to do business and is in good
standing in every jurisdiction in which a license, authorisation or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it except where the
failure to be so licensed, authorised or qualified would not have a material
adverse effect on Genpact’ ability to fulfil its obligations under this
Agreement;

 

  (e) it shall at all times comply with the laws applicable to Genpact in its
capacity as a provider of the Services.

 

14.2 Carnation Representations and Warranties.

Carnation hereby represents and warrants to Genpact that:

 

  (a) it is a [corporation], validly existing and in good standing under the
laws of Republic of India;

 

21



--------------------------------------------------------------------------------

  (b) it has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

 

  (c) in entering into and performing the obligations set out in this Agreement
it shall not be in breach of any Applicable Legislation;

 

  (d) it is duly licensed, authorised or qualified to do business and is in good
standing in every jurisdiction in which a license, authorisation or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it except where the
failure to be so licensed, authorised or qualified would not have a material
adverse effect on Carnation’s ability to fulfil its obligations under this
Agreement;

 

  (e) it shall at all times comply with the laws applicable to Carnation in its
capacity as a receiver of the Services.

 

14.3 No Other Warranties.

Save as expressly set out in this Agreement or any Process SOW:

 

  (a) Neither Party makes any representation or warranty express or implied, as
to the Services or any software, equipment or systems or that the Services shall
be provided error-free or uninterrupted;

 

  (b) Genpact makes no representation or warranty with respect to, and shall not
be responsible or liable for, any (i) corruption, damage, loss or
mis-transmission of data, (ii) security of data during transmission via public
telecommunications facilities or (iii) of the content of any data provided by
Carnation or Carnation’s representatives; and

 

  (c) All other conditions, warranties, undertakings, representations and other
terms of any kind whatsoever, express or implied (whether by statute, common law
or otherwise), in respect of the subject matter of this Agreement or any Process
SOW, are hereby excluded by both Parties to the fullest extent permitted by law
and each Party shall have no other obligation, duty or liability whatsoever to
the other Party. Without prejudice to the generality of the foregoing, Genpact
specifically excludes all warranties, terms or conditions implied by applicable
law concerning satisfactory quality and/or fitness for purpose and/or as to
description to the fullest extent permitted by law.

 

15. TERMINATION

 

15.1 Termination for Cause.

 

  (a) If Genpact fails to perform any of its material obligations under a
Statement of Work in breach of this Agreement and does not cure such failure
within thirty (30) days of receipt of this Agreement or a notice of default from
Carnation, then Carnation may, by giving written notice to Genpact, terminate
the Agreement or such Statement of Work as of the date specified in such notice
of termination.

 

  (b)

If Carnation fails to perform any of its material obligations under this
Agreement or a Statement of Work in breach of this Agreement and does not cure
such failure within thirty (30) days of receipt of a notice of default from
Genpact (or, in the case of a failure to make undisputed payments, within
15 days of the notice of default), then Genpact

 

22



--------------------------------------------------------------------------------

  may, by giving written notice to Carnation, terminate the Agreement or such
Statement of Work as of the date specified in such notice of termination.

 

15.2 Termination for convenience

 

  (a) Carnation shall have the right to terminate this Agreement or a Statement
of Work hereunder for convenience by giving Genpact at least one hundred and
eighty (180) days’ notice in writing provided that such notice shall not take
effect within the first Thirty (30) months of this Agreement or the relevant
Statement of Work (as applicable). In addition, Carnation shall be liable to pay
any committed third party costs beyond the first thirty months

 

  (b) Genpact shall have the right to terminate this Agreement or a Statement of
Work hereunder for convenience by giving Carnation at least one hundred and
eighty (180) days’ notice provided that such notice shall not take effect within
the first thirty (30) months of this Agreement or the Statement of Work (as
applicable).

 

15.3 Termination for Insolvency.

Either Party (“Non-Defaulting Party”) may terminate this Agreement by notice to
the other Party (“Defaulting Party”) or to any successor to the Defaulting Party
if an Insolvency Event occurs in relation to the Defaulting Party.

 

15.4 Termination Assistance Services.

 

  (a) Commencing on the later of (i) six (6) months prior to the scheduled
expiration date of a Statement of Work and (ii) the delivery of any notice of
termination or non-renewal of such Statement of Work (or such other date as
agreed by the Parties), and continuing until the effective date of such
expiration or termination or the period of six (6) months, whichever is less
(“Termination Assistance Period”), Genpact shall provide to Carnation at
Carnation’s cost, such reasonable cooperation, assistance and services as
specified in the Statement of Work (“Termination Assistance Services”) provided
that (i) any such cooperation, assistance and services do not interfere with
Genpact’s ability to provide the Services or Termination Assistance Services;
(ii) if Genpact agrees to give Carnation access to Genpact’s premises, it shall
comply with Genpact’s security and confidentiality requirements that are
notified in writing to it, including execution of a confidentiality agreement
reasonably acceptable to Genpact; and (iii) the exercise of these rights is
subject to compliance by Genpact with any confidentiality obligations and all
Applicable Legislation.

 

  (b)

Genpact shall be relieved from a failure to meet the Service Levels during the
Termination Assistance Period to the extent that such failure is the result of
the any reduction of support during transition of applicable Services from
Genpact or failure of Carnation to perform its material obligations as set out
in Clause 15.1. Carnation will continue to provide the required support during
the Termination Assistance Period and n such events, SLAs like minimum volume of
service shall not be applicable if the actual volume has fallen below the
required volumes to be worked upon. Carnation, its employees and its agents
shall cooperate in good faith with Genpact in connection with Genpact’
obligations under this Clause 15.4. Termination Assistance Services shall be
provided by Genpact on a time and materials basis and at the fees set forth in
the applicable Statement of Work, which shall be payable by Carnation in advance
where

 

23



--------------------------------------------------------------------------------

  Genpact terminates this Agreement for material breach by Carnation
(“Termination Assistance Fees”).

 

16. INDEMNIFICATION

 

16.1 By Genpact.

Genpact shall indemnify, defend and hold harmless Carnation and its officers,
directors and employees from and against any Losses arising out of, or relating
to, any Claim against Carnation by a third party:

 

  (a) that any Developed Work Product created by Genpact, Genpact Materials or
other resources or items (or the access or other rights thereto) provided by
Genpact to Carnation pursuant to this Agreement infringes the intellectual
property rights of that third party (except to the extent such infringement is
caused by (i) a modification or enhancement, or misuse, by Carnation,
(ii) failure by Carnation to use new or corrected versions of such Developed
Work Product, Genpact Materials or other resources or items, provided that
Carnation is notified that use of such new or correct version is necessary to
avoid infringement, (iii) the combination, operation or use by Carnation with
products or information not furnished or authorised by Genpact or
(iv) information, directions, specifications or materials provided by Carnation)
or (v) use of the Developed Work Product or Genpact Materials for any purpose
other than what was intended under this Agreement or the relevant SOW; or

 

  (b) for (i) bodily injury, illness or death or (ii) damages to any tangible
personal or real property, in each case, resulting from the negligent or wilful
acts or omissions of Genpact or Genpact Agents in connection with this
Agreement.

 

16.2 By Carnation.

Carnation shall indemnify, defend and hold harmless Genpact and its officers,
directors and employees from and against any Losses arising out of, or relating
to, any Claim against Genpact by a third party:

 

  (a) that any Carnation Materials or other resources or items (or the access or
other rights thereto) provided by Carnation to Genpact pursuant to this
Agreement infringes the intellectual property rights of that third party (except
to the extent such infringement is caused by (i) a modification or enhancement,
or misuse, by Genpact, (ii) failure by Genpact to use new or corrected versions
of such Carnation Materials or other resources or items provided by Genpact,
provided that Genpact is notified that use of such new or correct version is
necessary to avoid infringement, or (iii) the combination, operation or use by
Genpact with products or information not furnished or authorised by Carnation;
or

 

  (b) for (i) bodily injury, illness or death or (ii) damages to any tangible
personal or real property, in each case, resulting from the negligent or wilful
acts or omissions of Carnation or Carnation Agents in connection with this
Agreement.

 

16.3 Obligation to Replace.

If any resource or item (or the access or rights thereto) provided by a Party
pursuant to this Agreement is, or in such Party’s reasonable judgment is likely
to become, the subject of an infringement Claim, the providing Party, at its
expense (and in addition to any indemnification

 

24



--------------------------------------------------------------------------------

obligation) shall use reasonable efforts to procure for the other Party the
right to use and continue using such resource or item or replace it with a
non-infringing equivalent or modify it to make its use non-infringing; provided,
however, that any such replacement or modification does not result in a
degradation of the performance or quality of the resource or item. If such
procurement or replacement is not available on commercially reasonable terms in
the providing Party’s reasonable judgment, the providing Party shall so notify
the other Party, whereupon the other Party shall cease to use such resource or
item and return it to the providing Party and the Parties shall equitably adjust
the applicable Fees accordingly. In such event, the Parties shall seek to
establish acceptable alternative arrangements and to make any appropriate
adjustments to their respective obligations under this Agreement though the
execution of a Change Order.

 

16.4 Indemnification Procedures.

If any Claim is commenced against a Party entitled to indemnification under
Clause 16.1 or Clause 16.2 (an “Indemnified Party”), written notice thereof
shall be given to the entity that is obligated to provide indemnification (the
“Indemnifying Party”) as promptly as practicable but in no event less than
twenty (20) days prior to the date on which the response to such Claim is due
(or immediately, if less than twenty (20) days). After such notice, if the
Indemnifying Party acknowledges that this Agreement applies with respect to such
Claim, then the Indemnifying Party shall be entitled, if it so elects, in a
notice delivered to the Indemnified Party not less than ten (10) days prior to
the date on which a response to such Claim is due (or as soon as reasonably
practicable, if less than ten (10) days), to immediately take control of the
defence and investigation of such Claim and to employ and engage attorneys
acceptable to the Indemnified Party to handle and defend the same, at the
Indemnifying Party’s expense. The Indemnified Party shall cooperate in all
reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defence of such Claim and any appeal arising
there-from; provided, however, that the Indemnified Party may, at its own
expense, participate (through its attorneys or otherwise) in such investigation,
trial and defence of such Claim and any appeal arising there-from but shall have
no power to settle such Claim without the prior consent of the Indemnifying
Party. No settlement of a Claim that involves a remedy other than the payment of
money by the Indemnifying Party shall be entered into without the consent of the
Indemnified Party.

If the Indemnifying Party does not assume full control over the defence of a
Claim, Clause whilst the Indemnifying Party may participate in such defence, at
its expense, the Indemnified Party shall have the right to defend the Claim in
such manner as it may deem appropriate, at the expense of the Indemnifying
Party.

 

16.5 Mitigation Efforts.

Both Genpact and Carnation agree to use reasonable efforts to mitigate their
own, as well as each other’s Losses suffered in connection with this Agreement
(including where any Losses can be mitigated by lawfully pursuing recovery from
third parties) and each of Genpact and Carnation shall conduct or permit
reasonable diligent efforts to so recover.

 

17. LIMITATION OF LIABILITY

 

17.1 Liability not excluded or limited

Nothing in this Agreement shall exclude or limit the liability of either Party
for:

 

  (a) death or personal injury caused by negligence; or

 

25



--------------------------------------------------------------------------------

  (b) any liability which cannot be excluded or limited by law.

 

17.2 Types of Losses.

Save as provided in Clause 17.1, neither Party shall have any liability for any
of the following losses or damage (whether such losses or damage were foreseen,
foreseeable, known or otherwise):

 

  (a) loss of revenue;

 

  (b) loss of actual or anticipated profits (including for loss of profits on
contracts);

 

  (c) loss of the use of money;

 

  (d) loss of anticipated savings;

 

  (e) loss of business;

 

  (f) loss of opportunity;

 

  (g) loss of goodwill;

 

  (h) loss of reputation;

 

  (i) loss of, damage to or corruption of data; or

 

  (j) any indirect, punitive, incidental, loss or revenue or profits or
consequential loss or damage howsoever caused (including, for the avoidance of
doubt, where such loss or damage is of the type specified in Clauses 17.2(a) to
17.2(j)).

 

17.3 Notice.

Genpact shall not be liable for any failure to provide or delay in providing any
of the Services, or for any failure to meet or delay in meeting any Service
Levels or the Transition Plan, arising out of or connected with a Non-Genpact
Fault Event. The Service Levels and/or the timetable in the Transition Plan
shall be adjusted by Genpact to take account of any such failures or delays.
Carnation shall be responsible for all costs, expenses and/or losses of any kind
suffered or incurred by Genpact arising out of or in connection with Non-Genpact
Fault Events.

 

17.4 Direct Damages.

 

  (a) Save as provided in Clause 17.1, the aggregate cumulative liability of
each Party to the other Party for all Losses in any rolling six (6) month
period, whether based upon Claim in contract, tort (including negligence),
misrepresentation, equity or otherwise shall not exceed an amount equal to the
Fees paid to Genpact under the affected Statement of Work during the six
(6) month period immediately preceding the most recent event giving rise to such
Claim (or if such event occurs in the first six (6) months of the term of such
Statement of Work, the amount equal to six (6) times the average monthly Fees
paid during such period, provided that in the case of any Statement of Work
whose term is less than six (6) months, the amount equal to the total fees
payable under such Statement of Work), less any Losses previously paid to the
other Party under this Agreement in the said rolling six (6) month period.

 

26



--------------------------------------------------------------------------------

  (b) The limitation of liability set forth in Clause 17.4(a) shall not apply to
(i) either Party’s breach of its obligations under relating to Confidential
Information or (ii) the failure of either Party to make payments of Fees or
issue credits under any Statement of Work.

 

18. GENERAL PROVISIONS

 

18.1 Notices.

All notices, consents, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given or delivered if
(a) delivered personally, (b) sent by pre-paid first-class post, recorded
delivery or registered post, or (if the notice is to be served or posted outside
the country from which it is sent) sent by registered airmail, (c) delivered by
facsimile if a confirmation copy is immediately mailed by the sender by pre-paid
first-class post, recorded delivery or registered post, (d) delivered by
recognised courier contracting for same day or next day delivery:

Genpact India:

[Sector Road,

Sector 53,

Phase V,

DLF City,

Gurgaon – 122 002

Attn.: [Sanjiv Tandon]

To Carnation:

Carnation Auto India Pvt. Ltd

Studio 205,

IHDP,

Plot 7,

Sec 127,

Noida 201301,

UP, India

Attn.: [Virender Shankar]

or at such other address as the Parties hereto shall have last designated by
notice to the other Parties. Any item delivered personally or by recognized
courier contracting for same day or next day delivery shall be deemed delivered
on the date of delivery. Facsimile deliveries shall be deemed delivered on the
date of transmission by the sender provided sender has evidence of successful
transmission and receipt. Any item sent by speed post, shall be deemed delivered
two (2) Business Days from the date of posting. Any item sent by registered mail
shall be deemed delivered five (5) Business Days from the date of posting.

 

18.2 Assignment, Binding Effect.

Neither this Agreement, nor the rights or obligations of either Party under this
Agreement, may be transferred or assigned by either Party without the prior
consent of the other Party; provided, however, Genpact may assign this
Agreement, with Carnation’s prior consent, to any Affiliate of

 

27



--------------------------------------------------------------------------------

Genpact and the consent will not be unreasonably withheld by Carnation. Any
attempt to assign this Agreement other than as set forth in this Clause shall be
invalid. This Agreement shall be binding on the Parties and their respective
successors and permitted assigns.

 

18.3 Subcontracting.

Notwithstanding the foregoing, Genpact shall not be restricted from
subcontracting any of the Services to any of its Affiliates or any other
subcontractor, provided that Genpact shall be solely liable to Carnation for any
breaches due to a default of any such Affiliate or subcontractor.

 

18.4 Force Majeure.

 

  (a) Neither Genpact nor Carnation shall be liable to the other for any delay
or non-performance of its obligations under this Agreement arising from any
cause beyond its reasonable control including any act of God, governmental act,
act of any regulatory authority, supervening illegality, war, malicious damage,
fire, flood, explosion, power blackout, breakdown of plant or machinery, loss of
utility, civil commotion, industrial dispute, acts or omissions of
telecommunications or data communications operators or carriers or of any other
third parties or, in relation to Genpact (to the extent not directly
attributable to Genpact’s negligence), any technical or other problems affecting
any operation of the Services (“Force Majeure Event”). The affected Party shall
promptly notify the other Party orally or in writing, as the circumstances
warrant, of the cause and the Force Majeure Event and its likely duration.

 

  (b) If performance is not resumed within sixty (60) days after the Force
Majeure Event, either Party may terminate all affected Statements of Work upon
written notice to the other Party.

 

18.5 Counterparts.

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which taken together shall constitute one
single agreement between the Parties.

 

18.6 Relationship of Parties.

Nothing in this Agreement shall constitute or be deemed to constitute a
relationship of employer and employee, agency, joint venture or partnership
between the Parties hereto or constitute or be deemed to constitute one Party as
agent of the other, for any purpose whatsoever, and except as expressly provided
herein, neither Party shall have the authority or power to bind the other, or to
contract in the name of or create a liability against the other, in any way or
for any purpose.

 

18.7 Consents, Approvals and Requests.

Except as specifically set forth in this Agreement, all consents and approvals
to be given by either Party under this Agreement shall not be unreasonably
withheld or delayed and each Party shall make only reasonable requests under
this Agreement.

 

18.8 Good Faith and Fair Dealing.

The performance of all obligations and the exercise of all rights by each Party,
except where explicitly stated otherwise (e.g., use of “sole discretion”), shall
be governed by the fundamental principle of good faith and fair dealing and by a
commercially reasonable standard, including (for

 

28



--------------------------------------------------------------------------------

clarity) the use of commercially reasonable efforts in performing obligations.

 

18.9 Severability.

If a court of competent jurisdiction hereof declares any provision invalid, such
provision shall be ineffective only to the extent of such invalidity, so that
the remainder of that provision and all remaining provisions of this Agreement
shall continue in full force and effect. If any invalid, unenforceable or
illegal provision would be valid, enforceable or legal if some part of it were
deleted, the provision will apply with whatever modification is necessary to
give effect to the commercial intention of the Parties.

 

18.10 Waiver.

Unless expressly agreed, no variation or waiver of any provision or condition of
this Agreement shall constitute a general variation or waiver of any provision
or condition of this Agreement, nor shall it affect any rights, obligations or
liabilities under or pursuant to this Agreement which have already accrued up to
the date of variation or waiver, and the rights and obligations of the Parties
under or pursuant to this Agreement shall remain in full force and effect,
except and only to the extent that they are so varied or waived.

 

18.11 Remedies Cumulative.

Other than the termination rights set out in this Agreement, which shall be
exclusive to any other right or remedy, no right or remedy herein conferred upon
or reserved to either Party is intended to be exclusive of any other right or
remedy, and each and every right and remedy shall be cumulative and in addition
to any other right or remedy under this Agreement, or under Applicable
Legislation, whether now or hereafter existing.

 

18.12 Entire Agreement; Amendments.

 

  (a) This Agreement constitutes the entire agreement between the Parties
relating to the subject matter covered and supersedes any previous agreements,
arrangements, undertakings or proposals, written or oral, between the Parties in
relation to such matters.

 

  (b) The Parties acknowledge that, other than those which are expressly
incorporated into this Agreement, no representations were made prior to the
entering into of this Agreement and that, in entering into this Agreement, it
has not relied on any statement or representation (whether written or oral) made
by, or on behalf of the other Party.

 

  (c) Neither Party shall have a remedy in respect of any statement,
representation, warranty, condition, term or understanding (whether negligently
or innocently made) of any person (whether party to this Agreement or not) other
than as expressly set out in this Agreement. Without prejudice to the foregoing,
the only remedy of the Parties for breach of any representation which is
incorporated into this Agreement shall be for breach of contract.

 

  (d) Nothing in this Agreement shall exclude the liability of either of the
Parties for any fundamental misrepresentation, including any misrepresentation
as to a matter fundamental to the maker’s ability to perform its obligations
under this Agreement, but such liability shall be subject to the limit set out
in Clause 17.4(b).

 

29



--------------------------------------------------------------------------------

  (e) All amendments to this Agreement (including, for the sake of clarity, any
SOW or any other document hereunder) must be made in writing with the mutual
agreement of the Parties.

 

18.13 Survival.

The provisions of Clause 8.4 (Dispute Resolution), Clause 9 (Fees and Payment
Terms), Clause 10 (Proprietary Rights), Clause 11 (Confidentiality), Clause 15.4
(Termination Assistance Services), Clause 16 (Indemnification), Clause 17
(Limitation of Liability), and Clause 13 (Non-solicitation) shall survive any
termination or expiration of this Agreement.

 

18.14 Third Party Beneficiaries.

The Parties do not intend to create any obligations of or any rights, causes of
action or benefits in favour of any person or entity other than Carnation or
Genpact.

 

18.15 Governing Law. This Agreement shall be governed by and construed in
accordance with laws of the Republic of India.

 

18.16 Nondisclosure of Terms.

Each Party agrees for itself, its agents, and representatives that the terms of
this Agreement are confidential, and neither Party shall disclose any of the
terms hereof to any third Party (except for disclosure reasonably made to legal
representatives and accountants) without the prior consent of the other Party or
as may be required by either Party to comply with applicable Legislation.

 

18.17 Publicity.

Neither Party shall utilise the name, trademark or proprietary indicia of the
other Party or any Affiliate thereof in any advertising, press releases,
reports, publicity, presentation, marketing or other materials, letters or
communications, in written, oral or electronic form, without the prior consent
of such other Party, other than Genpact shall have the right to use the name of
the Carnation in its list of its Carnations.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused duly authorised
representatives of their respective companies to execute this Agreement on the
date or dates set forth below.

 

GENPACT INDIA     CARNATION By:  

/s/ Harpreet Duggal

    By:  

/s/ Virender Shankar

(Signature)     (Signature) Name: Harpreet Duggal     Name: Virender Shankar
Title: SVP     Title: CFO Date: October 10, 2009     Date: October 10, 2009

 

31